Title: From George Washington to John Hancock, 5 May 1776
From: Washington, George
To: Hancock, John



Sir
New York May 5. 1776

I am honoured with your favor of the 30 Ulto and observe what Congress have done respecting the Settlement of the Paymasters accounts. This seems expedient as he is out of office, and I am certain will be attended with but little, if any difficulty, nothing more being necessary than to compare the Warrants with his Debits, and the receipts he has given with his Credits. I wish every other Settlement as easy, and that a Committee was appointed to examine & audit the Accounts upon which the Warrants are founded, particularly those of the Quarter Master & Commissary Generals—They are long, and of high amount, consisting of a variety of Charges, of course

more intricate and will require time and an extraordinary degree of attention to adjust and liquidate in a proper manner; upon this Subject I did myself the honor to write you a considerable time agoe.
Having had several complaints from the Officers in the Eastern Regiments, who have been & are engaged in recruiting, about the expence attending It, & for which they have never yet been allowed anything, Tho the Officers in these Governments have as I am informed, I shall be glad to know whether the allowance of 10/, granted to the Officers for every man Inlisted by the Resolve of Congress in ____ is general & Indiscriminate, or confined to the middle district; If General, must I have retrospect to the time of the Resolve and pay for the Services since, or only for future Inlistments?
In a Letter I wrote Congress the 25 of December I Inclosed one I had received from Jacob Bailey Esqr. about opening a Road from Newbury to Canada, I have received another of the 15 Ulto & from his Account & the Intelligence I have from others upon Inquiry, I have no doubt of the practicability of the measure, and am well informed that the distance will be considerably shortened; in so much that our people going from any part of the New England Governmts, Eastward of Connecticut River to Canada, or returning from thence Home, will perform their March in five or Six days less time than by coming or going any way now used; Add to this, that the road may be so conducted as It is said, as to go to the river Missisque from whence the Water Carriage to St Johns is good, except forty odd miles, or be carried so far to the Northward, as to keep clear of the Lakes altogether, & afford an easy pass into Canada at all Seasons. the advantages resulting from this Route being so great and important, I have advanced Colo. Bailey Two hundred & fifty pounds to begin with & directed him to execute his plan; no doubt It will require a more considerable advance to accomplish It, but that will be soon sunk. The expence saved from taking off Six days pay and Provisions from the Soldiers returning to the Eastward Governments at the expiration of this Campaign, will be almost, if not more than equal to the charge incurred in opening It. If not, as in all probability there will be often a necessity for sending detachments of our Troops

to Canada from those Governments & for Others to return, It will soon be repaid.
By a letter from General Schuyler of the 27 Uto I find Genl Thompson & his Brigade were at Albany—General Sullivan with the last, except three or four Companies of Col. Wayn’s Regiment not yet come, is embarked & gone, and probably will be soon there—I am apprehensive from General Schuylers account, they will not proceed with the wished for expedition, owing to a difficulty in getting Teams & provender for Cattle necessary to carry their Baggage & a scarcity of Batteaus at the Lakes for so large a number, tho he is taking the utmost pains to procure ’em—Shou’d they be stopped for any time, It will be exceedingly unfortunate, as their going from hence has weakened us here much, & our Army in Canada will not be strengthen’d. I have sent with the last Brigade Sixty Barrells of Powder & other Stores & Intrenching Tools, a Supply being asked for; also the Chain for a Boom at the Narrows of Richelieu, & the three Boxes of money brought by Mr Hanson, & have wrote Genl Schuyler to have the Boom fixed as soon as possible. The Commissary too has forwarded about Eight Hundred Barrells of Pork & is in expectation of a further quantity from Connecticut, which will go on without stopping here.
As the magazine from whence the Northern and Eastern Armies will occasionally receive supplies of powder, will probably be here, and our Stock is low and inconsiderable being much reduced by the Sixty Barrels sent to Canada, I shall be glad to have a quantity immediately forwarded—Our Stores shou’d be great, for If the Enemy make an Attack upon the Town or attempt to goe up the North River, the expenditure will be very considerable—Money too is much wanted, the Regiments that are paid have only received to the first of April, except those of Pensylvania & Jersey which are gone to Canada; they are paid to the last of April. By a Letter from Genl Ward I find his Chest is just exhaustd; the money which was left with him for the payment of the Five Regiments at Boston & Beverley being almost expended by large drafts in favor of the Commissary & Quarter Master, and in fitting out the Armed Vessells—I wou’d here ask a question, to Wit, Whether as Mr Warren’s Commission is Superseded by Mr Palfreys appointment, It will

not be necessary to fix upon some person to pay the Troops there, or are the payments to goe thro his hands—he does not Incline to do any thing in the Affair without the direction of Congress.
I have Inclosed you a Return of the last Brigade detached, & also of the Forces remaining here—And as It is a matter of much importance to know the whole of our Strength from time to time, & to see It at one view, for regulating our movements with propriety, I wish It were a direction from Congress to the Commanding Officers in the different districts to make monthly returns to the Commander in Cheif of the Continental Army, of the state of the Troops in their departments, and also of the military Stores. such direction will probably make ’em more attentive than they Otherwise wou’d be—I cou’d not get a Return of the Army in Canada all last year.
I beg leave to lay before Congress a Copy of the proceedings of a Court Martial upon Lieutenant Grover of the 2d Regiment and of his defence—which I shou’d not have troubled them with, had I not conceived the Courts Sentence upon the Facts stated in the proceedings, of a singular nature, to be by no means adequate to the enormity of his Offence, & to be of exceeding dangerous and pernicious tendency; upon those principles I thought It my duty to transmit the Proceedings to them in order that they may form such a Judgement upon the facts stated as they may conceive right & Just, and advancive of the public good—At the same time I wou’d mention to Congress, that I think It of material consequence that they shou’d pass a Resolve cutting of the right of succession in the military line from one Rank to Another which is claimed by many upon the happening of vacancies, (upon which Principle this Offence seems to have originated in a great measure, and the extraordinary Judgement in this instance to be founded), declaring that no Succession or promotion can take place upon any vacancy, without a Continental Commission giving & authorizing It—It is of much consequence to check and entirely Suppress this opinion & Claim which is becoming too prevalent, and has an obvious tendency to introduce mutiny and disorder: or If they conceive the claim good & that It shou’d take place that they will declare It so, that the Point may be settled & known in future.

I have the honor to be with Sentiments of the highest respect Sir Your Most Obedt Servant

Go: Washington

